Title: From George Washington to John Adams, 3 March 1795
From: Washington, George
To: Adams, John


        
          United States [Philadelphia] March 3. 1795.
        
        Certain matters touching the public good, requiring that the Senate shall be convened on Monday the 8th of June next; you are desired to attend at the Senate Chamber in Philadelphia on that day, then and there to receive and deliberate on such communications as shall be made to you on my part.
        
          Go: Washington
        
      